











STOCK PURCHASE AGREEMENT

by and among







HOMELAND SECURITY NETWORK, INC.,
as Seller




MONET ACQUISITIONS LLC,
as Purchaser




and

AFCO RECEIVABLES FUNDING CORPORATION
as the Company







MAY 25, 2007





--------------------------------------------------------------------------------







STOCK PURCHASE AGREEMENT

This STOCK PURCHASE AGREEMENT (this “Agreement”) has been made and entered into
as of this 25th day of May, 2007, between HOMELAND SECURITY NETWORK. INC., a
Nevada corporation having its principal business address at 300 N. Coit Road,
Suite 1200, Richardson, Texas 75080 (“Seller”), and MONET ACQUISITIONS, LLC, a
Delaware corporation having its principal business address at 2504 Green Oak
Drive, Carrollton, Texas  75010 (the “Purchaser”) and AFCO RECEIVABLES FUNDING
CORPORATION., a Nevada corporation (the “Company”).

R E C I T A L S:

WHEREAS, the parties wish to effectuate a transaction whereby Purchaser will
acquire from the Seller an aggregate of nine hundred (900) shares (the
“Transferred Shares”) of the Company’s common stock, par value $0.01 per share
(the “Common Stock”) for the consideration set forth herein.

NOW, THEREFORE, in consideration of the mutual agreements and covenants
contained herein, the parties hereto agree as follows and do thereby adopt this
Agreement.

ARTICLE I.
DEFINITIONS

The terms defined in this Article (except as otherwise expressly provided in
this Agreement) for all purposes of this Agreement shall have the respective
meanings specified in this Article.

“Affiliate” shall mean any entity controlling or controlled by another person,
under common control with another person, or controlled by any entity that
controls such person.

“Agreement” shall mean this Agreement, and all the exhibits, schedules and other
documents attached to the Agreement, and all amendments and supplements, if any,
to this Agreement.

“Closing” shall mean the closing of the Transaction at which the Closing
Documents shall be exchanged by the parties, except for those documents or other
items specifically required to be exchanged at a later time.

“Closing Date” shall mean no more than ten days from the date of this Agreement
plus any extension as provided herein, or such other date as agreed in writing
to by the parties on which the Closing occurs.

“Closing Documents” shall mean the papers, instruments and documents required to
be executed and delivered at the Closing pursuant to this Agreement.

“Code” shall mean the Internal Revenue of 1986, or any successor law, and
regulations issued by the Internal Revenue Service pursuant to the Internal
Revenue Code or any successor law.

“Encumbrance” shall mean any charge, claim, encumbrance, community property
interest, condition, equitable interest, lien, option, pledge, security
interest, right of first refusal, or restriction of any kind, including any
restriction on use, voting (in the case of any security), transfer, receipt of
income, or exercise of any other attribute of ownership.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“GAAP” shall mean United States generally accepted accounting principles applied
in a manner consistent with prior periods.

 “Legal Requirement” any federal, state, local, municipal, foreign,
international, multinational, or other administrative order, constitution, law,
ordinance, principle of common law, regulations, statue, or treaty.

“Material Adverse Effect” means any change (individually or in the aggregate) in
the general affairs, management, business, goodwill, results of operations,
condition (financial or otherwise), assets, liabilities or prospects (whether or
not the result thereof would be covered by insurance) that would be material and
adverse to the designated party.

“Ordinary Course of Business” shall mean actions consistent with the past
practices of the designated party which are similar in nature and style to
actions customarily taken by the designated party and which do not require, and
in the past have not received, specific authorization by the Board of Directors
of the designated party.

“Proceeding” any action, arbitration, audit, hearing, investigation, litigation,
or suit (whether civil, criminal, administrative, investigative, or informal)
commenced, brought, conducted, or heard by or before, or otherwise involving,
any governmental body or arbitrator.

“Purchase Price” means the purchase price in the amount of TWENTY FIVE THOUSAND
DOLLARS and no cents ($25,000.00) payable by the Purchaser to the Seller
pursuant to Section 2.1 of this Agreement.

“SEC” shall mean the Securities and Exchange Commission.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Subsidiaries” shall have the meaning ascribed to it in Section 3.1.1 hereof.

“Taxes” shall include federal, state and local income taxes, capital gains tax,
value-added taxes, franchise, personal property and real property taxes, levies,
assessments, tariffs, duties (including any customs duty), business license or
other fees, sales, use and any other taxes relating to the assets of the
designated party or the business of the designated party for all periods up to
and including the Closing Date, together with any related charge or amount,
including interest, fines, penalties and additions to tax, if any, arising out
of tax assessments.

“Transaction” shall mean Purchaser’s purchase and Seller’s sale of the
Transferred Shares contemplated by this Agreement, as more fully described in
Article II hereof.

ARTICLE II.
THE TRANSACTION

2.1

Transaction.  

2.1.1

Sale of the Transferred Shares.  Subject to the terms and conditions of the
Closing Documents, in consideration for the payment of the Purchase Price, the
Seller hereby agrees to sell, transfer and deliver to Purchaser and Purchaser
hereby agree to purchase and accept, the Transferred Shares, by Purchaser to the
Seller, free and clear of any Encumbrances.  

2.1.2

Purchase Price.  Pursuant to that certain promissory note of even date herewith,
Seller is currently indebted to the Purchaser for up to NINETY FIVE THOUSAND
DOLLARS.  At the Closing, Purchase shall make the appropriate entries on its
books and records to reflect its receipt of a payment in the amount of the
Purchase Price, from the Seller and applied against the indebtedness in
accordance with said promissory notes terms and conditions.  

2.2

Securities Law Matters.

2.2.1

Private Offering. The Purchaser understands that the Transferred Shares to be
acquired and delivered to him pursuant to terms of this Agreement will not be
registered under the Securities Act, but will be transferred in reliance upon
exemptions available for resale’s by Affiliates in private transactions.  Each
certificate representing the Transferred Shares registered in the name of the
Purchaser pursuant to terms of this Agreement shall bear the following legend:

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED PURSUANT TO
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS, AND
MAY NOT BE TRANSFERRED UNLESS THEY ARE SO REGISTERED OR, IN THE OPINION OF
COUNSEL ACCEPTABLE TO THE COMPANY, SUCH TRANSFER IS EXEMPT FROM REGISTRATION.

ARTICLE III.
REPRESENTATIONS AND WARRANTIES

3.1

Seller’s Representations and Warranties as to the Seller.  The Seller hereby
represents and warrants to Purchaser that:  

3.1.1

Organization; Foreign Qualification.  Seller is a corporation duly organized,
validly existing, and in good standing under the laws of the State of Nevada and
has all requisite corporate power, authority, franchises, and licenses to own
its property and conduct the business in which it is engaged.  Seller has the
full power, authority and authority (corporate or otherwise) to execute, deliver
and perform their respective obligations under this Agreement and the Closing
Agreements to which it is a party.  A complete set of the Seller’s corporate
records as currently in effect, including its Certificate of Incorporation and
Bylaws have been delivered or made available to Purchaser.  The Selleris duly
qualified and in good standing as a foreign corporation in every jurisdiction in
which either the ownership or use of the properties owned or used by it,
requires such qualification.

3.1.2

Authority Relative to the Closing Documents; Enforceability.  This Agreement
constitutes the legal, valid, and binding obligation of Seller, enforceable
against Seller in accordance with its terms.  Upon the execution and delivery by
Seller of this Agreement and the Closing Documents, this Agreement and the
Closing Documents will constitute the legal, valid, and binding obligations of
Seller, enforceable against Seller in accordance with their respective terms.
 Seller has the absolute and unrestricted right, power, authority, and capacity
to execute and deliver this Agreement and the Closing Documents and to perform
its obligations under this Agreement and the Closing Documents.  

3.1.3

Compliance with Other Instruments; Consents.  Neither the execution of any
Closing Document nor the consummation of the Transaction will trigger any
affirmative obligation (including notice) conflict with, violate or result in a
breach or constitute a default (or an event which, with notice or lapse of time
or both, would constitute a default), or result in a termination of, or
accelerate the performance required by, or result in the creation of any
Encumbrance upon any assets of the Seller under any provision of the Articles of
Incorporation, Bylaws, indenture, mortgage, lien, lease, agreement, contract,
instrument, order, judgment, decree, statute, ordinance, regulation or any other
restriction of any kind or character to which the Seller is bound.

3.1.4

Financial Statements. The consolidated financial statements and notes thereto
(the “Financial Statements”), are true and complete in all material respects,
and have been prepared in accordance with GAAP for the period covered by such
statements, and fairly present, in accordance with GAAP, the properties, assets
and financial condition of the Seller, Company, and the Subsidiaries (the
“Consolidated Group”) and results of their operations as of the dates and for
the periods covered thereby. There has been no material adverse change in the
business operations, assets, properties, prospects or condition (financial or
otherwise) of the Consolidated Group, taken as a whole, from that reflected in
the Financial Statements.  As of the date hereof and as of the Closing Date, the
Consolidated Group does not have any debts, liabilities or obligations of any
nature, whether accrued, absolute, unmatured, contingent, or otherwise, whether
due or to become due, that are not fully reflected in the Financial Statements.
  

3.1.5

Full Disclosure.  None of the representations and warranties made by the Seller
herein, or in any Closing Document furnished or to be furnished by them
hereunder contain or will contain as of the Closing Date any untrue statement of
material fact, or omits any material fact, the omission of which would be
misleading.

3.1.6

Due Diligence.  Seller has fully and accurately responded to all of Purchaser’s
questions.  Seller has made no material misrepresentation

3.2

Seller’s Representations and Warranties as to the Company.  The Seller hereby
represents and warrants to Purchaser that:  

3.2.1

Subsidiaries.  The Company owns 100% of the following subsidiaries: 1) AUTOCORP
FINANCIAL SERVICES CORPORATION, a Texas corporation (“ACFS”) and 2) AMERICAN
FINANCE COMPANY, INC., a Nevada corporation (“AFCO,” collectively with ACFS, the
“Subsidiaries”)

3.2.2

Organization of the Company; Foreign Qualification.  The Company is a
corporation duly organized, validly existing, and in good standing under the
laws of the State of Nevada and has all requisite corporate power, authority,
franchises, and licenses to own its property and conduct the business in which
it is engaged.  Each of the Company and the Seller have the full power,
authority and authority (corporate or otherwise) to execute, deliver and perform
their respective obligations under this Agreement and the Closing Agreements to
which it is a party.  A complete set of the Company’s corporate records as
currently in effect, including its Certificate of Incorporation, Bylaws,
minutes, transfer records, have been delivered or made available to Purchaser.
 The Company is duly qualified and in good standing as a foreign corporation in
every jurisdiction in which either the ownership or use of the properties owned
or used by it, requires such qualification.

3.2.3

Capitalization; Ownership of Transferred Shares.  

(a)

The Company’s authorized equity securities consist of one thousand (1,000)
shares of common stock, par value $0.01 per share, of which one thousand (1,000)
shares are issued and outstanding.  HSNi is the sole beneficial owner of the
Company’s issued and outstanding shares.

3.2.3.2

The Company is authorized to do business in the state of Texas

3.2.3.3

The authorized equity securities of the Company consist of one thousand (1,000)
shares of common stock, par value $0.01 per share, of which one thousand (1,000)
shares are issued and outstanding.  All of the outstanding equity securities of
the Company have been duly authorized and validly issued, fully paid, are
non-assessable, and were issued in compliance with any preemptive or similar
rights and in compliance with applicable federal and state securities laws.  All
shares held by the Seller were issued in compliance with the exemption set forth
in Section 4(2) of the Securities Act, and all other outstanding shares were
issued in compliance with either this exemption or the exemption set forth in
Regulation S (“Reg S”) promulgated under the Securities Act.  

3.2.3.4

There are no subscriptions, options, rights, warrants, convertible securities or
other agreements or commitments to issue, or contracts or any other agreements
regarding the issuance, sale or transfer of any equity securities or other
securities of the Company.  No persons who are now holders of Company Stock, and
no persons who previously were holders of Company Stock, are or ever were
entitled to preemptive rights other than persons who exercised or waived those
rights.  

3.2.3.5

There is no vote, plan, pending proposal or right of any person to cause any
redemption of any equity securities or other securities of the Company. There is
no obligation, contract or other arrangement to register (or maintain the
registration of) any of the Company’s securities under federal or state
securities laws.

3.2.3.6

There is no agreement, voting trust, proxy or other agreement or understanding
of any character, whether written or oral, with any stockholders of the Company
with respect to or concerning the purchase, sale or transfer or voting of the
equity securities of the Company or any other security of the Company.

3.2.3.7

There are no legal obligations, absolute or contingent, to any other person or
entity to sell the assets, or any equity security or any other security of the
Company or any of its subsidiaries or affect any merger, consolidation or other
reorganization of the Company or any of its subsidiaries or to enter into any
agreement with respect thereto, except pursuant to this Agreement.

3.2.3.8

The Seller is the sole beneficial and record holder of the Transferred Shares.
 The Seller holds the Transferred Shares free and clear of any Encumbrance of
any kind whatsoever.

3.2.4

Real Estate.  The Company does not own any real estate or any interest in any
real estate.

3.2.5

Schedule of material assets and property.  Schedule 3.2.5 reflects all of the
Company’s material assets and property.

3.2.6

Title to Assets.  The Company has good and marketable title in and to all of the
assets and properties reflected in the most recent Financial Statements, and all
assets and properties purchased or acquired by the Company since the date of the
Financial Statements, less all assets and properties that the Company has
disposed of in the Ordinary Course of Business, are free and clear of any
Encumbrance.

3.2.7

Material Contracts.  The Company is not a party to or bound by any agreement or
contract.

3.2.8

Labor Matters. There are no employment or consulting contracts with, or
covenants against competition by, any present or former employees of the
Company. The Company has no employees other than its officers.

3.2.9

Compliance with Other Instruments; Consents.  Neither the execution of any
Closing Document nor the consummation of the Transaction will trigger any
affirmative obligation (including notice) conflict with, violate or result in a
breach or constitute a default (or an event which, with notice or lapse of time
or both, would constitute a default), or result in a termination of, or
accelerate the performance required by, or result in the creation of any
Encumbrance upon any assets of the Company under any provision of the Articles
of Incorporation, Bylaws, indenture, mortgage, lien, lease, agreement, contract,
instrument, order, judgment, decree, statute, ordinance, regulation or any other
restriction of any kind or character to which the Company is bound.

3.2.10

Litigation.  There are no legal, administrative, arbitration actions, audits,
hearings, investigations, suits or other proceedings or claims involving the
Company, nor is the Company subject to any existing judgment which might affect
the financial condition, business, property or prospects of the Company; nor has
the Company received any inquiry from an agency of the federal or of any state
or local government about the Transaction, or about any violation or possible
violation of any law, regulation or ordinance affecting its business or assets.
 

3.2.11

Taxes.  The Company either: (a) has timely filed with the appropriate taxing
authority all Tax and information returns required to have been filed by the
Company or (b) has timely filed for any required extensions with regard to such
returns.  All Taxes of the Company have been paid (or provision for the full
payment thereof) to the extent such payments are required prior to the date
hereof or accrued on the books of the Company. The returns were correct when
filed.  There are no pending investigations of the Company concerning any Tax
returns by any federal, state or local Taxing authority, and there are no
federal, state, local or foreign Tax liens upon any of the Company’s assets.

3.2.12

Compliance with Law and Government Regulations.  The Company is in compliance
with, and is not in violation of, applicable federal, state, local or foreign
statutes, laws and regulations (including without limitation, any applicable
environmental, building, zoning or other law, ordinance or regulation) affecting
the Company or its properties or the operation of its business. The Company is
not subject to any order, decree, judgment or other sanction of any court,
administrative agency or other tribunal.  

3.2.13

Insurance Policies.  Schedule 3.2.13 sets forth a list of all insurance
policies, fidelity bonds, surety bonds and fiduciary policies (the “Insurance
Policies”), as well as all self-insurance programs, covering the operations,
employees, officers and directors of the Company and true and complete copies of
all such Insurance Policies have been delivered to Purchaser.  There is no claim
by the Company pending under any of such Insurance Policies as to which coverage
has been questioned, denied or disputed by the underwriters of such Insurance
Policies or requirements by an insurer to perform work which has not been
satisfied.  No premiums payable under such Insurance Policies are overdue and
the Company is in compliance in all respects with the terms and conditions of
all such Insurance Policies.  All Insurance Policies are in full force and
effect.  

3.2.14

Trade Names and Rights.  The Company does not use any trademark, service mark,
trade name, or copyright in its business, nor does it own any trademarks,
trademark registrations or applications, trade names, service marks, copyrights,
copyright registrations or applications. No person owns any trademark, trademark
registration or application, service mark, trade name, copyright or copyright
registration or application, the use of which is necessary or contemplated in
connection with the operation of the Company’s business.

3.2.15

Transaction with Affiliates. Neither the Seller, nor any Affiliate of the Seller
or of the Company has any interest in any property (whether real, personal, or
mixed and whether tangible or intangible) used in or pertaining to the Company’s
business.  Neither the Seller, nor any Affiliate of the Seller or of the Company
is, or has owned (of record or as a beneficial owner) an equity interest or
other financial or profit interest in, a person or entity that has (i) had
business dealings or a material financial interest in any transaction with the
Company, or (ii) engaged in competition with the Company with respect to the
business of the Company.  Neither the Seller nor any Affiliate of the Seller is
a party to any contract or other agreement with, or has any claim or right
against, the Company.

3.2.16

Investment Company Act.  The Company is not, and upon completion of the
Transaction will not be, subject to registration as an investment company under
the Investment Company Act of 1940, as amended, and the rules and regulations
there under.

3.2.17

Full Disclosure.  None of the representations and warranties made by the Seller
herein, or in any Closing Document furnished or to be furnished by them
hereunder contain or will contain as of the Closing Date any untrue statement of
material fact, or omits any material fact, the omission of which would be
misleading.

3.2.18

Due Diligence.  Seller responded to Purchaser’s questions with due diligence
made available to Purchaser.  Seller has made no material misrepresentation

3.2.19

Exchange Act Filings.  The Company is not delinquent in filing any Company SEC
documents.  The Company does not have a class of stock registered under Section
12 of the Exchange Act and the Company is not obligated to file periodic reports
under Section 13 or 15(d) of the Exchange Act.  

3.3

 Seller’s Representations and Warranties as to the Subsidiaries.  The Seller
hereby represents and warrants to Purchaser that:  

3.3.1

Organization; Foreign Qualification.  The Subsidiaries are corporations duly
organized, validly existing, and in good standing under the laws of the State of
Nevada and the State of Texas and has all requisite corporate power, authority,
franchises, and licenses to own its property and conduct the business in which
it is engaged.  Each of the Subsidiaries and the Company have the full power,
authority and authority (corporate or otherwise) to execute, deliver and perform
their respective obligations under this Agreement and the Closing Agreements to
which it is a party.  A complete set of the Subsidiaries’ corporate records as
currently in effect, including its Certificate of Incorporation, Bylaws,
minutes, transfer records, have been delivered or made available to Purchaser.
 The Subsidiaries are duly qualified and in good standing as a foreign
corporation in every jurisdiction in which either the ownership or use of the
properties owned or used by it, requires such qualification.

3.3.2

Capitalization; Ownership of Transferred Shares.  

3.3.2.1

Authorized, Issued and Outstanding Shares

(a)

ACFS’ authorized equity securities consist of one thousand (1,000) shares of
common stock, par value $0.01 per share, of which one thousand (1,000) shares
are issued and outstanding.  

(b)

AFCO’s authorized equity securities consist of one hundred million (100,000,000)
shares of common stock, par value $0.01 per share, of which fifty million
(50,000,000) shares are issued and outstanding.  

(c)

All of the Subsidiaries’ issued and outstanding equity securities have been duly
authorized and validly issued, fully paid, are non-assessable, and were issued
in compliance with any preemptive or similar rights and in compliance with
applicable federal and state securities laws.  All shares held by the Seller
were issued in compliance with the exemption set forth in Section 4(2) of the
Securities Act, and all other outstanding shares were issued in compliance with
either this exemption or the exemption set forth in Regulation S (“Reg S”)
promulgated under the Securities Act.  

3.3.2.2

There are no subscriptions, options, rights, warrants, convertible securities or
other agreements or commitments to issue, or contracts or any other agreements
regarding the issuance, sale or transfer of any equity securities or other
securities of the Subsidiaries.  No persons who are now holders of Subsidiaries’
stock, and no persons who previously were holders of Subsidiaries’ stock, are or
ever were entitled to preemptive rights other than persons who exercised or
waived those rights.  

3.3.2.3

There is no vote, plan, pending proposal or right of any person to cause any
redemption of any equity securities or other securities of the Subsidiaries.
There is no obligation, contract or other arrangement to register (or maintain
the registration of) any of the Subsidiaries’ securities under federal or state
securities laws.

3.3.2.4

There is no agreement, voting trust, proxy or other agreement or understanding
of any character, whether written or oral, with any stockholders of the
Subsidiaries with respect to or concerning the purchase, sale or transfer or
voting of the equity securities of the Subsidiaries or any other security of the
Subsidiaries.

3.3.2.5

There are no legal obligations, absolute or contingent, to any other person or
entity to sell the assets, or any equity security or any other security of the
Subsidiaries or any of its subsidiaries or affect any merger, consolidation or
other reorganization of the Subsidiaries or any of its subsidiaries or to enter
into any agreement with respect thereto, except pursuant to this Agreement.

3.3.3

Subsidiaries.  The Subsidiaries do not have any subsidiaries (whether held
directly or indirectly) or any equity investment in any corporation,
partnership, joint venture or other business.

3.3.4

Real Estate.  The Subsidiaries does not own any real estate or any interest in
any real estate.

3.3.5

Material assets and property.  The Subsidiaries own no material assets or
property.

3.3.6

Title to Assets.  The Subsidiaries have good and marketable title in and to all
of the assets and properties reflected in the most recent Financial Statements,
and all assets and properties purchased or acquired by the Subsidiaries since
the date of the Financial Statements, less all assets and properties that the
Subsidiaries has disposed of in the Ordinary Course of Business, are free and
clear of any Encumbrance.

3.3.7

Material Contracts.  The Subsidiaries are not a party to or bound by any
agreement or contract.

3.3.8

Labor Matters. There are no employment or consulting contracts with, or
covenants against competition by, any present or former employees of the
Subsidiaries. The Subsidiaries have no employees other than its officers.

3.3.9

Compliance with Other Instruments; Consents.  Neither the execution of any
Closing Document nor the consummation of the Transaction will trigger any
affirmative obligation (including notice) conflict with, violate or result in a
breach or constitute a default (or an event which, with notice or lapse of time
or both, would constitute a default), or result in a termination of, or
accelerate the performance required by, or result in the creation of any
Encumbrance upon any assets of the Subsidiaries under any provision of the
Articles of Incorporation, Bylaws, indenture, mortgage, lien, lease, agreement,
contract, instrument, order, judgment, decree, statute, ordinance, regulation or
any other restriction of any kind or character to which the Subsidiaries is
bound.

3.3.10

Litigation.  There are no legal, administrative, arbitration actions, audits,
hearings, investigations, suits or other proceedings or claims involving the
Subsidiaries, nor are the Subsidiaries subject to any existing judgment which
might affect the financial condition, business, property or prospects of the
Subsidiaries; nor has the Subsidiaries received any inquiry from an agency of
the federal or of any state or local government about the Transaction, or about
any violation or possible violation of any law, regulation or ordinance
affecting its business or assets.  

3.3.11

Taxes.  Each Subsidiary either: (a) has timely filed with the appropriate taxing
authority all Tax and information returns required to have been filed by the
Subsidiaries or (b) has timely filed for any required extensions with regard to
such returns.  All Taxes of the Subsidiaries have been paid (or provision for
the full payment thereof) to the extent such payments are required prior to the
date hereof or accrued on the books of the Subsidiaries. The returns were
correct when filed.  There are no pending investigations of the Subsidiaries
concerning any Tax returns by any federal, state or local Taxing authority, and
there are no federal, state, local or foreign Tax liens upon any of the
Subsidiaries’ assets.  

3.3.12

Compliance with Law and Government Regulations.  The Subsidiaries are in
compliance with, and is not in violation of, applicable federal, state, local or
foreign statutes, laws and regulations (including without limitation, any
applicable environmental, building, zoning or other law, ordinance or
regulation) affecting the Subsidiaries or its properties or the operation of its
business. The Subsidiaries are not subject to any order, decree, judgment or
other sanction of any court, administrative agency or other tribunal.  

3.3.13

Insurance Policies.  Schedule 3.3.13 sets forth a list of all insurance
policies, fidelity bonds, surety bonds and fiduciary policies (the “Insurance
Policies”), as well as all self-insurance programs, covering the operations,
employees, officers and directors of the Subsidiaries and true and complete
copies of all such Insurance Policies have been delivered to Purchaser.  There
is no claim by the Subsidiaries pending under any of such Insurance Policies as
to which coverage has been questioned, denied or disputed by the underwriters of
such Insurance Policies or requirements by an insurer to perform work which has
not been satisfied.  No premiums payable under such Insurance Policies are
overdue and the Subsidiaries is in compliance in all respects with the terms and
conditions of all such Insurance Policies.  All Insurance Policies are in full
force and effect.  Schedule 3.3.13 reflects all of the Subsidiaries Insurance
Policies made available.

3.3.14

Trade Names and Rights.  The Subsidiaries do not use any trademark, service
mark, trade name, or copyright in its business, nor does it own any trademarks,
trademark registrations or applications, trade names, service marks, copyrights,
copyright registrations or applications. No person owns any trademark, trademark
registration or application, service mark, trade name, copyright or copyright
registration or application, the use of which is necessary or contemplated in
connection with the operation of the Subsidiaries’ business.

3.3.15

Transaction with Affiliates. Neither the Seller, nor any Affiliate of the Seller
or of the Subsidiaries have any interest in any property (whether real,
personal, or mixed and whether tangible or intangible) used in or pertaining to
the Subsidiaries’ business.  Neither the Seller, nor any Affiliate of the Seller
or of the Subsidiaries are, or have owned (of record or as a beneficial owner)
an equity interest or other financial or profit interest in, a person or entity
that has (i) had business dealings or a material financial interest in any
transaction with the Subsidiaries, or (ii) engaged in competition with the
Subsidiaries with respect to the business of the Subsidiaries.  Neither the
Seller nor any Affiliate of the Seller is a party to any contract or other
agreement with, or has any claim or right against, the Subsidiaries.

3.3.16

Investment Company Act.  The Subsidiaries are not, and upon completion of the
Transaction will not be, subject to registration as an investment company under
the Investment Company Act of 1940, as amended, and the rules and regulations
there under.

3.3.17

Exchange Act Filings.  The Subsidiaries are not delinquent in filing any Company
SEC documents.  The Subsidiaries do not have a class of stock registered under
Section 12 of the Exchange Act and the Subsidiaries are not obligated to file
periodic reports under Section 13 or 15(d) of the Exchange Act.  

3.4

Representations and Warranties of the Purchaser.  The Purchaser hereby
represents and warrants to Seller that:  

3.4.1

Investment Intent. The Purchaser is acquiring the Shares for investment solely
for his own account and not with a present view to any distribution, transfer or
resale to others, including any “distribution” within the meaning of Securities
Act of 1933, as amended, (the “Securities Act”). The Shares have not been
registered under the Securities Act by reason of a specific exemption from the
registration provisions of the Securities Act, the availability of which depends
on, among other things, the bona fide nature of the investment intent and the
accuracy of my representations made herein.

3.4.2

Financial Ability. The Purchaser is financially able to bear the economic risks
of an investment in the Company and has no need for liquidity in this
investment. The Purchaser is financially able to suffer a complete loss of this
investment.

3.4.3

Experience. The Purchaser has such knowledge and experience in financial and
business matters in general and with respect to investments of a nature similar
to that evidenced by the Shares so as to be capable, by reason of such knowledge
and experience, of evaluating the merits and risks of, and making an informed
business decision with regard to, and protecting his own interests in connection
with, the acquisition of the Shares.

3.4.4

Limited Public Market.  The Purchaser understands that a limited public market
now exists for any of the securities of the Corporation and that the Corporation
has made no assurances that a more active public market will ever exist for the
Corporation’s securities.

3.4.5

Restricted Legend. The Purchaser acknowledges that certificates representing the
Shares will bear a legend substantially as follows:

THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES
LAWS, AND MAY NOT BE TRANSFERRED UNLESS THEY ARE SO REGISTERED OR, IN THE
OPINION OF COUNSEL ACCEPTABLE TO THE CORPORATION, SUCH TRANSFER IS EXEMPT FROM
REGISTRATION.

3.4.6

Reliance for Exemptions. The Purchaser understands that the Shares are being
transferred to him pursuant to exemptions from the registration requirements of
federal and applicable state securities laws and acknowledges that he is relying
upon the investment and other representations made herein as the basis for such
exemptions.

3.4.7

Accuracy of Purchaser Representations. The Purchaser represents that the
information and representations contained herein are true, correct and complete.

ARTICLE IV.
ADDITIONAL COVENANTS AND AGREEMENTS OF THE PARTIES

4.1

Brokers or Finders.  Each party agrees to hold the others harmless and to
indemnify them against the claims of any persons or entities claiming to be
entitled to any brokerage commission, finder’s fee, advisory fee or like payment
from such other party based upon actions of the indemnifying party in connection
with the Transaction.

4.2

Dividend.  To the extent allowed by law and to the extent such dividend would
not affect the adequate capitalization of the Company, the Purchaser and Seller
agree that the Seller shall declare and distribute a dividend in regards to its
remaining interest in the Company’s Common Stock within three (3) months of the
Closing Date.

ARTICLE V.
CLOSING DELIVERIES

5.1

The Closing.  The Closing shall take place on or before the Closing Date (unless
such date is extended by the mutual agreement of the parties) at such location
as agreed to by the parties.  Notwithstanding the location of the Closing, each
party agrees that the Closing may be completed by the exchange of undertakings
between the respective legal counsel for the Seller and Purchaser, provided such
undertakings are satisfactory to each party’s respective legal counsel.
 Notwithstanding any other provision of this Agreement to the contrary,
Purchaser shall have the option to extend the Closing Date for one fifteen (15)
day period, upon payment to the Seller of $1.00 (non-refundable).

5.2

Deliveries by the Seller.  The Seller hereby agrees to deliver, or cause to be
delivered, to Purchaser the following items on Closing:

5.2.1

Certified Resolutions.  Copies of the resolutions of the Company’s Board of
Directors, certified by an officer of the Company: (a) duly electing the persons
set forth on Schedule 5.2.1 to serve as directors of the Company effective on
the closing date of this agreement (the “Closing Date”); and (b) approving the
terms of this Agreement for purposes of Nev. Rev. Stat. Sec. 78.438(1) and
78.378 - 78.3793.

5.2.2

Charter Documents.  Copies of: (a) the Certificate of Incorporation of the
Company, certified by the Secretary of State of Nevada; and (b) good standing
certificates and certificates of existence from the Secretary of State of
Nevada, evidencing that the Company is in existence and in good standing under
the laws of the State of Nevada.

5.2.3

Legal Opinion.  The opinion from Seller’s Counsel, in form and substance
reasonably acceptable to Purchaser, opining as to the Seller’s and the Company’s
due organization, its authority to execute and perform its obligations under
this Agreement and such other matters as Purchase shall reasonably request.

5.2.4

Resignations.  A copy of the resignations of the existing director and officer
of the Company, to be effective as of the Resignation Date.

5.2.5

Stock Certificates. A stock certificate or certificates representing the
Transferred Shares, together with such stock powers, legal opinions and all
other documentation required by the Company's transfer agent to reissue such
shares in the name of Purchaser.

5.2.6

Transfer Agent Direction. A direction of the Company to the Company’s transfer
agent to register the Transferred Shares in the name of the Purchaser with the
legend set forth in paragraph 2.2.1 of this Agreement or such legend as is
otherwise required by law.

5.2.7

Officer’s Certificate.  

5.2.7.1

Seller’s Certificate. A certificate, executed by Seller’s President, certifying:
(a) that Seller’s representations and warranties contained in this Agreement are
true and correct in all material respects on and as of the Closing Date; and (b)
to the incumbency of Seller’s officers and directors.

5.2.7.2

Company’s Certificate. A certificate, executed by the Company’s President,
certifying: (a) that the Company’s representations and warranties contained in
this Agreement are true and correct in all material respects on and as of the
Closing Date; and (b) to the incumbency of the Company’s officers and directors.

5.2.7.3

 Subsidiaries’ Certificate. A certificate from each Subsidiary, executed by
their respective President, certifying to the incumbency of its officers and
directors.

5.2.7  Delivery of Corporate Minute Books.  A copy of the minute books of the
Company.

5.3

Deliveries by Purchaser.  Purchaser hereby agrees to deliver to the Seller, at
Closing, the Purchase Price, payable in accordance with Article II hereof.

ARTICLE VI.
CONDITIONS PRECEDENT TO PURCHASER’ OBLIGATION TO CLOSE

The Purchaser’s obligation to purchase the Transferred Shares and to take the
other actions required to be taken by Purchaser at the Closing is subject to the
satisfaction, at or prior to Closing, of each of the following conditions (any
of which may be waived by Purchaser, in whole or in part):

6.1

Performance of Covenants.  The Seller shall have performed all covenants and
agreements required to be completed prior to or on closing, including completion
of the deliveries required by Section 5.2 of this Agreement.

6.2

Accuracy of Representations.  All of Seller’s representations and warranties in
this Agreement (considered collectively), and each of Seller’s representations
and warranties (considered individually), must have been accurate in all
material respects as of the date of this Agreement, and must be accurate in all
material respects as of the Closing Date as if made on the Closing Date.

ARTICLE VII.
CONDITIONS PRECEDENT TO SELLER’S OBLIGATION TO CLOSE

The Seller’s obligation to sell the Transferred Shares and to take the other
actions required to be taken by the Seller at the Closing is subject to the
satisfaction, at or prior to Closing, of each of the following conditions (any
of which may be waived by the Seller, in whole or in part):

7.1

Performance of Covenants.  The Purchaser shall have performed all covenants and
agreements required to be completed prior to or on closing, including completion
of the deliveries required by Section 5.3 of this Agreement.

7.2

Accuracy of Representations.  All of Purchaser’s representations and warranties
in this Agreement (considered collectively), and each of Purchaser’s
representations and warranties (considered individually), must have been
accurate in all material respects as of the date of this Agreement, and must be
accurate in all material respects as of the Closing Date as if made on the
Closing Date.

ARTICLE VIII.
SURVIVAL OF REPRESENTATIONS

8.1

Survival.  All representations, warranties, covenants, and obligations in this
Agreement, the Closing Documents, the certificates delivered pursuant to Section
, and any other certificate or document delivered by Seller pursuant to this
Agreement will survive the Closing of the Transaction.  The right to
indemnification, payment of Damages (as defined below) or other remedy based on
such representations, warranties, covenants, and obligations will not be
affected by any investigation conducted with respect to, or any knowledge
acquired (or capable of being acquired) at any time, whether before or after the
execution and delivery of this Agreement or the Closing Date, with respect to
the accuracy or inaccuracy of or compliance with, any such representation,
warranty, covenant, or obligation.  The waiver of any condition based on the
accuracy of any representation or warranty, or on the performance of or
compliance with any covenant or obligation, will not affect the right to
indemnification, payment of Damages, or other remedy based on such
representations, warranties, covenants, and obligations.  Each party
acknowledges and agrees that except as expressly set forth in this Agreement or
any Closing Documents, no party has made (and no party is relying on) any
representations or warranties of any nature, express or implied, regarding any
or relating to any of the transactions contemplated by this Agreement.

8.2

Seller Indemnity.  Seller will indemnify and hold harmless the Purchaser, the
Company, and their respective representatives, officers, directors,
stockholders, controlling persons and Affiliates (collectively, the “Purchaser
Indemnified Persons”) for, and will pay to the Indemnified Persons the amount
of, any loss, liability, claim or damage (including incidental and consequential
damages), expenses (including costs of investigation and defense and reasonable
attorney’s fees) or diminution of value, whether or not involving a third-party
claim (collectively, “Damages”), arising, directly or indirectly, from or in
connection with:

8.2.1

Any breach of any representation or warranty made by the Seller in this
Agreement or the Closing Documents, or any other certificate or document
delivered by Seller pursuant to this Agreement;

8.2.2

Any liability of the Company or a Subsidiary, arising out of events occurring or
accruing prior to the Closing Date;

8.2.3

Any breach by Seller of any covenant or obligation of the Seller in this
Agreement.

8.3

Procedure for Indemnification – Third Party Claims.

8.3.1

Promptly after receipt by an indemnified party under [Section 8.2 or 8.3] of
notice of the commencement of any Proceeding against it, such indemnified party
will, if a claim is to be made against an indemnifying party under such Section,
give notice to the indemnifying party of the commencement of such claim, but the
failure to notify the indemnifying party will not relieve the indemnifying party
of any liability that it may have to an indemnified party, except to the extent
that the indemnifying party demonstrates that the defense of such action is
prejudiced by the indemnifying party’s failure to give such notice.

8.3.2

If any Proceeding referred to in [Section 8.4.1] is brought against an
indemnified party and it gives notice to the indemnifying party of the
commencement of such Proceeding, the indemnifying party will, unless the claim
involves taxes, be entitled to participate in such Proceeding and, to the extent
that it wishes (unless (i) the indemnifying party is also a party to such
Proceeding and the indemnified party determines in good faith that joint
representation would be inappropriate, or (ii) the indemnifying party fails to
provide the reasonable assurance to the indemnified party of its financial
capacity to defend such Proceeding), to assume the defense of such Proceeding
with counsel satisfactory to the indemnified party and, after notice from the
indemnifying party to the indemnified party of its election to assume the
defense of such Proceeding, the indemnifying party will not, as long as it
diligently conducts such defense, be liable to the indemnified party under this
[Section 8.4.3] for any fees of other counsel or any other expenses with respect
to the defense of such Proceeding, in each case subsequently incurred by the
indemnified party in connection with the defense of such Proceeding, other than
reasonable costs of investigation.  

8.3.3

If the indemnifying party assumes the defense of a Proceeding:

8.3.3.1

It will be conclusively established for purposes of this Agreement that the
claims made in that Proceeding are within the scope of and subject to
indemnification;

8.3.3.2

No compromise or settlement of such claims may be effected by the indemnifying
party without the indemnified party’s consent unless (A) there is no finding or
admission of any violation of Legal Requirements or any violation of the rights
of any Person and no effect on any other claims that may be made against the
indemnified party, and (B) the sole relief provided is monetary damages that are
paid in full by the indemnifying party;

8.3.3.3

And the indemnified party will have no liability with respect to any compromise
or settlement of such claims effected without its consent.  If notice is given
to an indemnifying party of the commencement of any Proceeding and the
indemnifying party does not, within ten (10) days after the indemnified party’s
notice is given, give notice to the indemnified party of its election to assume
the defense of such Proceeding, the indemnifying party will be bound by any
determination made in such Proceeding or any compromise or settlement effected
by the indemnified party.

8.3.4

Notwithstanding the foregoing, if an indemnified party determines in good faith
that there is a reasonable probability that a Proceeding may adversely affect it
or its affiliates other than as a result of monetary damages for which it would
be entitled to indemnification under this Agreement, the indemnified party may,
by notice to the indemnifying party, assume the exclusive right to defend,
compromise, or settle such Proceeding, but the indemnifying party will not be
bound by any determination of a Proceeding so defended or any compromise or
settlement effected without its consent (which may not be unreasonably
withheld).

8.3.5

Seller hereby consents to the non-exclusive jurisdiction of any court in which a
Proceeding is brought against any Indemnified Person for purposes of any claims
that an Indemnified Person may have under this Agreement with respect to such
Proceeding or the matters alleged therein, and agree that process may be served
on Sellers with respect to such a claim anywhere in the world.

8.4

Termination.  This Agreement may, by notice given prior to or at the Closing, be
terminated:

8.4.1

By either Seller or Purchaser if a material breach of any provision of this
Agreement has been committed by the other party and such breach is not waived;

8.4.2

(i) by Purchaser if any of the conditions in [Section 6] have not been satisfied
as of the Closing Date; or (ii) by Seller if any of the conditions in [Section
7] have not been satisfied as of the Closing Date;

8.4.3

By mutual written consent of Purchaser and Seller;

8.4.4

In the event Seller amends any disclosure schedule and Purchaser elects to
terminate pursuant to its right set forth in Section .

ARTICLE IX.
MISCELLANEOUS

9.1

Notices.  All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed delivered (i) on next business day if
delivered by hand or by telecopier and (ii) on the fifth business day following
mailing if by courier or mailed by certified or registered mail, postage
prepaid, addressed as follows:

If to the Seller:

If to Purchaser:

Homeland Security Network, Inc.

300 N. Coit Road, Suite 1200,

Richardson TX 75080

Fax: (214) 618-6428

Attn: Mr. Peter Ubaldi, President

Monet Acquisitions LLC
2504 Green Oak Drive

Carrollton, Texas  75010
Attn: Mr. Jack Takacs, President

With copy to:

With copy to:

Stephen J. Czarnik

Cohen & Czarnik LLP

140 Broadway, 36th Floor

New York, New York 10005

Fax.   (212) 937-3870

Robert Wolin

K&L Gates LLP

2828 North Harwood Street; Suite 1800

Dallas, Texas  75201-2139

Fax.   (214) 939-4949




9.2

Assignability and Parties in Interest.  This Agreement shall not be assignable
by any of the parties hereto without the consent of all other parties hereto;
provided, however, that Purchaser may assign this Agreement without consent of
the Seller if such assignment is to an Affiliate of the Purchaser.  This
Agreement shall inure to the benefit of and be binding upon the parties hereto
and their respective successors.  Nothing in this Agreement is intended to
confer, expressly or by implication, upon any other person any rights or
remedies under or by reason of this Agreement.

9.3

Expenses.  Each party shall bear its own expenses and costs, including the fees
of any attorney retained by it, incurred in connection with the preparation of
the Closing Documents and consummation of the Transaction.  

9.4

Governing Law.  This Agreement shall be governed by, and construed and enforced
in accordance with, the laws of the State of Texas. Each of the parties hereto
consents to the personal jurisdiction of the federal and state courts in the
State of Texas in connection with any action arising under or brought with
respect to this Agreement.

9.5

Counterparts.  This Agreement may be executed as of the same effective date in
one or more counterparts, each of which shall be deemed an original.

9.6

Headings.  The headings and subheadings contained in this Agreement are included
solely for ease of reference, and are not intended to give a full description of
the contents of any particular Section and shall not be given any weight
whatever in interpreting any provision of this Agreement.

9.7

Pronouns, Etc.  Use of male, female and neuter pronouns in the singular or
plural shall be understood to include each of the other pronouns as the context
requires.  The word “and” includes the word “or”.  The word “or” is disjunctive
but not necessarily exclusive.

9.8

Complete Agreement.  This Agreement, the Schedules and Appendices hereto, and
the documents delivered pursuant hereto or referred to herein or therein contain
the entire agreement between the parties with respect to the Transaction and,
except as provided herein, supersede all previous negotiations, commitments and
writings.

9.9

Modifications, Amendments and Waivers.  This Agreement shall not be modified or
amended except by a writing signed by each of the parties hereto.  Subject to
Purchaser’s right to terminate this Agreement without liability to Seller or
Company.  Prior to the Closing, the Seller may amend any of the disclosure
schedules referenced herein by giving the Purchaser written notice of such
amendments.  If such amended disclosures reveal previously undisclosed
information about the Company, Purchaser may terminate this Agreement without
liability to the Seller.

9.10

Severability.  If any term or other provision of this Agreement is invalid,
illegal, or incapable of being enforced by any rule of law or public policy, all
other terms and provisions of this Agreement will nevertheless remain in full
force and effect so long as the economic or legal substance of the Transaction
is not affected in any manner adverse to any party hereto.  Upon any such
determination that any term or other provision is invalid, illegal, or incapable
of being enforced, the parties hereto will negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible in any acceptable manner to the end that the Transaction are
consummated to the extent possible.











Page 1







--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

PURCHASER:


MONET ACQUISITIONS LLC

By:  


Name:

Chris Keefrider

Title:

Chief Financial Officer

SELLER:
HOMELAND SECURITY NETWORK, INC.




By:  

        
Name:

Peter Ubaldi

Title:

President




COMPANY:

AFCO RECEIVABLE FUNDING CORPORATION





By:  


Name:

Title:











Page 2







--------------------------------------------------------------------------------







SCHEDULE 3.2.5

COMPANY’S MATERIAL ASSETS AND PROPERTY

1,000 shares of ACFS common stock, par value $0.01 per share

50,000,000 of AFCO common stock, par value $0.01 per share











--------------------------------------------------------------------------------







SCHEDULE 3.2.13

COMPANY’S INSURANCE POLICIES

none











--------------------------------------------------------------------------------







SCHEDULE 3.3.13

SUBSIDIARIES’ INSURANCE POLICIES

none











--------------------------------------------------------------------------------







SCHEDULE 5.2.1

DIRECTORS OF THE COMPANY UPON CLOSING

Peter Ubaldi











































































